Citation Nr: 0116162	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-01 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to April 3, 
1959 and from April 23, 1959 to May 1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg Regional Office (RO).  


REMAND

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.



Service connection is currently in effect for bilateral pes 
planus, evaluated as 30 percent disabling under Diagnostic 
Code 5276, residuals of a fractured right ankle, evaluated as 
10 percent disabling under Diagnostic Codes 5010-5271, 
fistula in ano, evaluated as 10 percent disabling under 
Diagnostic Code 7335, tonsillectomy evaluated as 
noncompensable under Diagnostic Codes 6599-6516; residuals of 
a right humerus fractured secondary to the service-connected 
right ankle fracture evaluated as noncompensable under 
Diagnostic Codes 5010-5202 and for residuals of a right wrist 
fracture secondary to the service-connected right ankle 
fracture, evaluated as noncompensable under Diagnostic Codes 
5010-5215.

The veteran contends that he is unable to work due to his 
service-connected disabilities.  He asserts that his 
bilateral pes planus has caused constant swelling of his feet 
and prevents him from standing for walking for any prolonged 
length of time.  He asserts that his employment history was 
in security work, which required much walking and standing.  
He asserts that after leaving security work, he had only 
marginal employment selling fruits and vegetables.  He 
indicated that he had to stop that type of work due to the 
pain in his feet.  He asserts that due to his disabilities 
and his 10th grade education, he is unable to work.  

VA outpatient records show that in June 1999, the veteran was 
treated for uncontrolled diabetes mellitus.  At that time he 
reported burning of both feet and right foot pain that 
limited his walking.  The diagnosis included diabetic 
neuropathy.  An April 1999 outpatient record noted 
degenerative joint disease of the right ankle and foot.  

The most recent VA examinations were conducted in September 
1999.  The VA general medical examination noted diagnoses of 
upper respiratory condition due to sinus problem and anal 
fistula with recurrent perianal abscesses.  The orthopedic 
examination included diagnosis of bilateral pes planus, right 
ankle fracture, healed with possible ligamentous instability, 
healed right wrist fracture and healed right humerus 
fracture.  The examiner did not address the effect of the 
veteran's disabilities on his ability to work.  Additionally, 
the examiner did not discuss the veteran's nonservice-
connected diabetes mellitus and related neuropathy or 
indicate whether those symptoms could be differentiated from 
complaints attributable to the service-connected pes planus 
and right ankle disability.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record reflects that the veteran is receiving Social 
Security benefits and the RO has not obtained those records.

In light of change in the law brought about by the VCAA, the 
Board finds that the claim must be remanded for obtain 
additional evidence and to insure that the appellant receives 
his due process rights.  The RO should obtain all current 
private and VA treatment records as well as the records of 
the Social Security Administration regarding disability 
benefits awarded to veteran.  After all additional evidence 
has been obtained, the veteran should be afforded a VA 
examination to determine whether he is unemployable due to 
his service-connected disabilities and should include 
clinical findings referable to the extent of any functional 
loss, as required by the Court in DeLuca.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
disabilities since July 1999.  Where 
appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  The RO should also 
obtain all VA treatment records 
pertaining to the veteran.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded a benefits to 
the appellant and the medical records 
used as a basis to award those benefits.  
All records obtained must be associated 
with the claims folder.

3.  The veteran should be scheduled for a 
VA examination to determine whether his 
service-connected disabilities preclude 
him from obtaining and maintaining 
employment.  All indicated tests must be 
conducted, including range of motion 
testing.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  In 
addition to noting the range of motion of 
the ankles, right wrist and arm, the 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should also portray 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups.  In addition, the examiner should 
provide an opinion as to whether the 
veteran's service-connected disabilities 
alone prevent him from securing and 
following substantially gainful 
employment consistent with education and 
work background.  A complete rationale 
for the opinions expressed should be 
provided.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

5.  Following completion of the above, 
the RO should adjudicate the veteran's 
claim.  If the claim remains denied, a 
supplemental statement of the case should 
be issued to the appellant and his 
representative and they should be given 
an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

(CONTINUED ON NEXT PAGE)




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


